DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination, Applicant Amendment and Arguments filed on 16 August, 2022.
Claims 1-3, 6-13 and 16-23 are pending for examination. Claims 4-5 and 14-15 were cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August, 2022 has been entered.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 6-13 and 16-23 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 11 and 23 (line# refers to claim 1):
In line 23, “randomly swapping the sets of hardware/software resources” lacks antecedence basis. It is not clearly indicated where “the sets of hardware/software resources” originated (i.e., is the sets of hardware/software resources are from/generated from repeated random assigning? Or just any sets of hardware/software resources within the hardware/software resource assignments?). For examining purpose, examiner will interpret as any sets of hardware/software resources that is within the hardware/software resource assignments.

As per claims 2-3, 6-10, 12-13 and 16-22:
They are computing device, computer-implemented method and non-transitory computer-readable medium claims that depend on claims 1, 11 and 23 above. Therefore, they have same deficiencies as claims 1, 11 and 23 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hilton et al. (US Patent. 10,599,471 B1) in view of Vemuri et al. (US Pub. 2014/0173113 A1) and further in view of Hu et al. (US Pub. 2018/0255122 A1), Berstis et al. (US Pub. 2006/0218551 A1) and Tayal et al. (US Pub. 2019/0020555 A1).
Hilton, Vemuri, Berstis and Tayal were cited in the previous Office Action.

As per claim 1, Hilton teaches the invention substantially as claimed including A computing device (Hilton, Fig. 9, 910 computer system) comprising: 
one or more processors (Hilton, Fig. 9, 914 processor subsystem); 
a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors of the computing device, cause the computing device to perform operations comprising (Hilton, Fig. 9, 926, Memory subsystem; Col 15, lines 21-34, Memory 926…for storage of instructions and data during program execution…accessible by the processor;): 
randomly assigning a set including a plurality of hardware/software resources from a plurality of hardware/software resources to a plurality of projects of hardware/software resources to form a hardware/software resources assignment solution (Hilton, Fig. 2, 213 schedule plan (as resources assignment solution), 231 project 1, 234 project 2, 224 compute resource, processor 1, cluster 2 computer 3 (as a set including a plurality of hardware/software resources); Abstract, lines 4-5, The genetic algorithm evolves a computation-to -compute resource mapping; lines 8-9, A set of scheduling plans are randomly created; Col 2, lines 31-33, A genome represents a scheduling plan comprising a permutation of [project, compute resource] mappings. Scheduling plans may be created randomly at first; also see Col 7, lines 18-19, multiple scheduling plans 200 for assigning projects to compute and data resources -[Examiner noted; randomly assigning (i.e., scheduling plans may be created randomly) a set of plurality of hardware/software resources to the different projects to form an assignment solution (see Fig. 2, 213 schedule plan)]); 
determining a score associated with the hardware/software resources assignment solution, wherein the score is indicative of fitness of the hardware/software resources assignment solution (Hilton, Fig. 3, 360 fitness function; Abstract, lines 8-11, A set of scheduling plans are randomly created and then evaluated and assigned a fitness value (as determining a score) based on the ability to meet a set of weighted objectives); 
repeating the random assigning of a set of hardware/software resources from the plurality of hardware/software resources to the plurality of requesters of hardware/software resources to form a hardware/software resources assignment solution and the determining of the score associated with the hardware/software resources assignment solution a number of times to form a set of solutions, each solution in the set of solutions having a respective score associated therewith (Hilton, Fig. 2, 211, 212, 213 schedule plan 1-n; Fig.4, 416 Apply fitness function to each scheduling plan to determine fitness score; Abstract, lines 8-11, A set of scheduling plans (as set of solutions) are randomly created and then evaluated and assigned a fitness value (as determining a score) based on the ability to meet a set of weighted objectives (as repeating random assignment and determining the score to form a set of solutions (set of scheduling plans); Col 2, lines 31-33, A genome represents a scheduling plan comprising a permutation of [project, compute resource] mappings. Scheduling plans may be created randomly at first (as the mapping/assignment of project and compute resource are randomly created); also see Col 7, lines 18-19, multiple scheduling plans 200 for assigning projects to compute and data resources); 
selecting a subset of the set of solutions to form a subset of solutions based on the scores of the plurality of hardware/software resources assignments over the number of times (Hilton, Fig. 4, 412, select at least two scheduling plans (as subset of the set of solutions); Abstract, lines 9-14, evaluated and assigned a fitness value based on the ability to meet a set of weighted objectives. Scheduling plans having desirable fitness values are selected as parents to procreate one or more new scheduling plans); 
creating additional solutions by changing hardware/software resource assignments within the subset of solutions, the changing of hardware/software resource assignments within the subset of solutions includes swapping the hardware/software resource assignments within the subset of solutions (Hilton, Fig. 4, 414, create a new scheduling plan including computation assignments from the selected scheduling plans; Abstract, lines 12-14, Scheduling plans having desirable fitness values are selected as parents to procreate one or more new scheduling plans (as additional solutions); Col 8, lines 50-65, Table 1, see portion SP1B [3] =38, [4] =2, SP2B [2] =15, [4] =3; child1 SP2B [3] =15 [4] =3, child2 SP1B[3] =38, [4] =2 (SP1B [1], [4] and SP1B[3], [4] within two child are swapped); Col 8, lines 39-41, For each pair of parents selected, Procreation Module 330 creates two child plans using a portion of one parent's plan and a portion of the other parent's plan; Col 8, line 66- Col 9 line 6, a first parent assigns project ID 7 to resource 1, project ID 6 to resource 2, project 38 to resource 3 and project ID 2 to resource 4. Similarly, the second parent assigns project ID's (38, 2, 15, and 3) respectively. The split point (also known as the crossover point) is selected as 2, dividing each parent in two parts (1 . . . 2) and (3 . . . 4) (as changing hardware/software resource assignments within the subset solutions including swapping hardware/software resource assignments). Also see Col 8, lines 50-64 Table 1; and Col 13, lines 51-55, an entirely new scheduling plan can be evolved independent of the currently executing plan. Even projects already executing may be assigned to a compute resource by the newly evolved plan, and the new plan may include migrating a project from one compute resource to another (as swapping)); 
determining scores associated with the additional solutions (Hilton, Fig. 4, 416, Apply fitness function to each scheduling plan to determine fitness score; Col 10, lines 25-26, the newly created plans (as additional solutions) are evaluated to determine a fitness value); 
repeating the selecting, the creating, and the determining of scores for further additional solutions, based on the scores of the plurality of hardware/software resource assignments, until a certain criteria is met (Hilton, Fig. 4, 412, select, 414 create a new scheduling plan, 416 apply fitness function, 418 convergence, No back to 412, 414 and 416 (repeated, selecting, creating and determining); Abstract, lines 11-16, Scheduling plans having desirable fitness values are selected as parents to procreate one or more new scheduling plans, each new plan inheriting resource mappings from at least two parents. This evolutionary process is repeated until the fitness values across scheduling plans converge or a time threshold is exceeded); and 
finalizing assigning the plurality of hardware/software resources to the plurality of projects by selecting a solution from a latest set of solutions of the further additional solutions when the certain criteria is met, wherein the selecting of the solution is based on a determined respective score associated with the further additional solutions when the certain criteria is met (Hilton, Fig. 4, 418, Convergence, YES (as certain criteria is met) to 420 choose a scheduling plan having the best fitness score, 422 provision computation resources to projects according to the chosen scheduling plan; Abstract, line 16-17, At the end of evolution, a scheduling plan with the best assigned value is chosen for scheduling).

Hilton fails to specifically teach when assigning a plurality of hardware/software resources, it is assigning to a plurality of requesters.

However, Vemuri teaches when assigning a plurality of hardware/software resources, it is assigning to a plurality of requesters (Vemuri, [0042] lines 1-6, In response to requests 511 for shared computing resources 315, a resource assigning module 515 of the quality of service manager 101 assigns specific shared resources 315 of the type requested from the pool 505, based on priority 507 of the requester; line 19, assign resources 315 to requesters).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton with Vemuri because Vemuri’s teaching of assigning the resources to the requesters would have provided Hilton’s system with the advantage and capability to allow the system to allocate the corresponding requested resources to the resource requestor in order to improving the resource allocation efficiency.
	
Both Hilton and Vemuri fail to specifically teach when randomly assigning a set including a plurality of hardware/software resources from a plurality of hardware/software resources, it is randomly assigning a set including a plurality of hardware/software resources to each of a plurality of requesters.

However, Hu teaches when randomly assigning a set including a plurality of hardware/software resources from a plurality of hardware/software resources, it is randomly assigning a set including a plurality of hardware/software resources to each of a plurality of requesters (Hu, [0081] lines 5-7, the number of resource units to allocate to a task is randomly generated; [0060] lines 13-17, It will be appreciated that any formula may be selected for calculating the scores associated with the tasks, and that the score provides a metric for comparing the execution of different tasks using different numbers of resource units).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton and Vemuri with Hu because Hu’s teaching of randomly assigning the resource units to different one of the task (as assigning to each one of a plurality of requesters) and determining the scores for the execution of the tasks would have provided Hilton and Vemuri’s system with the advantage and capability to allow the system to be able to determining the most optimized resource assignments among the different tasks based on the score in order to optimizing the further resource allocation (see Hu, Abstract). 

Hilton, Vemuri and Hu fail to specifically teach when swapping hardware/software resource assignments within the subset of solutions, it is randomly swapping the sets of hardware/software resources in the hardware/software resource assignments and that is between the plurality of requesters of hardware/software resources within the subset solutions, including at least one of () randomly swapping sets of hardware/software resources between different requestors within a same solution and (ii) randomly swapping sets of hardware/software resources between different requestors from a different solution.

However, Berstis teaches when swapping hardware/software resource assignments within the subset of solutions, it is randomly swapping the sets of hardware/software resources in the hardware/software resource assignments and that is between the plurality of requesters of hardware/software resources within the subset solutions, including at least one of () randomly swapping sets of hardware/software resources between different requestors within a same solution and (ii) randomly swapping sets of hardware/software resources between different requestors from a different solution (Berstis, Fig. 3, 330 assign resources  (as including set of hardware/software resources) to each job, 340, 350 optimize schedule, 360, New plan yes back to 310; Abstract, lines 5-13, During the planning process…jobs then are assigned resources and scheduled first…The resources assigned to the most problematic jobs then are changed iteratively to determine if the plan improves; [0030] lines 1-20, randomly selects N job pairs from the ranked job list…then switches the assigned resources between job pairs (885), and evaluates modified schedule's fitness (820-870). If the schedule fitness does not improve, then JSP 200 restores the original resource assignment (890). Otherwise, the modified resource assignment replaces the original (895)…If the schedule's fitness does not improve, then JSP 200 restores the concurrent schedule. Otherwise, the serial schedule replaces the concurrent schedule. JSP 200 continuously repeats this process of switching resources and timing and re-evaluating the modified schedule's fitness for the next N pair of jobs in the ranked list, as time permits (as randomly swapping hardware/software resources between different requestors/jobs within a same solution (i.e., plan/ranked job list), since the job pairs with associated assigned set of resources are randomly selected).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton, Vemuri and Hu with Berstis because Berstis’s teaching of switching/swapping the resources and job assignment until the fitness value is improved would have provided Hilton, Vemuri and Hu’s system with the advantage and capability to allow the system to selecting a best fit resource assignment which improving the system performance and efficiency. 

Hilton, Vemuri, Hu and Berstis fail to specifically teach machine learning algorithm, and the selecting is based on an unsupervised machine learning of the scores.

However, Tayal teaches machine learning algorithm, and the selecting is based on an unsupervised machine learning of the scores (Tayal, [0028] lines 1-14, Proposed herein is an analytics algorithm based on unsupervised machine learning techniques (e.g. reinforcement learning and neural networks) to calculate the health of the fabric using collected temporal and spatial data of various fabric elements. Generally, the concept includes obtaining information about a number of different parameters associated with a compute environment which are useful for making scheduling decisions. The concept includes computing or generating a health score for one or more elements or resources using a machine learning technique that enables an algorithm to assign weights dynamically (or statically in one aspect) to one or more parameters to yield weighted components, and then using the weighted components to make scheduling decisions for workload).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton, Vemuri, Hu and Berstis with Tayal because Tayal’s teaching of using machine learning techniques for scheduling the workload based on the health score of the resources would have provided Hilton, Vemuri, Hu and Berstis’s system with the advantage and capability to allow the system to determining the scores for the resources in order to improving the resource utilization and the workload scheduling efficiency. 

As per claim 3, Hilton, Vemuri, Hu, Berstis and Tayal teach the invention according to claim 1 above. Hilton further teaches assigning a set of hardware/software resources from another plurality of hardware/software resources to a subset of projects of the plurality of projects, wherein the assigning the another plurality of hardware/software resources to the subset of projects remains unchanged until the certain criteria is met (Hilton, Col 8, lines 50-65, Table 1,  see portion SP1 [1] =7, [2] =6, and child1, SP1A [1] =7, [2] =6 (the assigned another plurality of hardware/software resources to each of the subset of project remains unchanged; Col 10, lines 30-34, If convergence has been reached, then in Step 420, one of the plans from the store is selected for directing the provisioning of compute resources to projects. In Step 422, the plan is used for provisioning [Examiner noted: the plurality of hardware/software resources (portion) to the subset of projects remains unchanged and if the convergence has been reached. Therefore, the subset of projects remains unchanged until the certain criteria is met]; also see Col 9, lines 25-35, SP[1] =7, [2] = 6, and child1 [1] =7 and [2] = 6 (unchanged)). In addition, Vemuri teaches projects is requesters (Vemuri, [0042] lines 1-6, In response to requests 511 for shared computing resources 315, a resource assigning module 515 of the quality of service manager 101 assigns specific shared resources 315 of the type requested from the pool 505, based on priority 507 of the requester; line 19, assign resources 315 to requesters). Further, Hu teaches the assigning is randomly assigning a set of hardware/software resources to each of a subset of requesters (Hu, [0081] lines 5-7, the number of resource units to allocate to a task is randomly generated; [0060] lines 13-17, It will be appreciated that any formula may be selected for calculating the scores associated with the tasks, and that the score provides a metric for comparing the execution of different tasks using different numbers of resource units).

As per claim 7, Hilton, Vemuri, Hu, Berstis and Tayal teach the invention according to claim 1 above. Hilton further teaches wherein the certain criteria includes a system time out (Hilton, Col 10, lines 5-11, Convergence is tested against the new set of scheduling plans as before, and a best plan may be selected and provided to the master 135 when convergence is achieved. Otherwise, a cycle of procreation, testing, and discarding may continue until convergence is reached or evolution time has elapsed; also see Col 2, lines 47-49, selecting ends when the fitness values converge to within an interval of each other, or when an allocated computation time runs out).

As per claim 23, it is a non-transitory computer-readable medium claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hilton, Vemuri, Hu, Berstis and Tayal, as applied to claim 1 above, and further in view of Doris (US Pub. 2007/0276718 A1).
Doris was cited in the previous Office Action.

As per claim 2, Hilton, Vemuri, Hu, Berstis and Tayal teach the invention according to claim 1 above. Hilton further teaches wherein the score indicative of fitness of the assignment is based on capacity associated with each of the plurality of 20102-00144-000 US hardware/software resources (Hilton, Fig. 4, 416, Apply fitness function to each scheduling plan to determine fitness score; Col 6, lines 36-39, find a best scheduling plan for deploying projects to compute resources according to a current set of characteristics such as capacity…using individual compute resources in the environment; Col 8, lines 7-10, The fitness function 360 is a function of values of desirable characteristics of a plan and the relative weights associated with each characteristic. The fitness value for each plan is stored in association with the plan), bandwidth and physical distance associated with each of the plurality of hardware/software resources and requester pair (Hilton, Col 17, lines 31-43, claim 5, the plurality of characteristics of a compute resource includes a plurality of: cost of using a compute resource, or cost of accessing data; and time to complete computation based on processor speed, or network bandwidth; Col 10, lines 28-31, a test is performed to determine whether the scheduling plans have converged; that is, whether the distance between fitness values across the current set of scheduling plans is within a predefined threshold), and a priority associated with the plurality of projects of hardware/software resource (Hilton, Col 12, lines 5-10, An example of a characteristic that may be difficult to monetize is an indication of the extent to which the schedule respects the priority of projects waiting to be run. A schedule should be assessed as less desirable if it makes a high priority project wait while a lower priority project is run; lines 19-21, The amount of weight associated with each characteristic in the fitness function may be selected to express the desired relative priority among the characteristics in the fitness function). In addition, Vemuri teaches requesters (Vemuri, [0042] lines 1-6, In response to requests 511 for shared computing resources 315, a resource assigning module 515 of the quality of service manager 101 assigns specific shared resources 315 of the type requested from the pool 505, based on priority 507 of the requester; line 19, assign resources 315 to requesters).

Hilton, Vemuri, Hu, Berstis and Tayal fail to specifically teach the score indicative of fitness of the assignment is based on a balance of work between the plurality of hardware/software resources.

However, Doris teaches the score indicative of fitness of the assignment is based on a balance of work between the plurality of hardware/software resources (Doris, [0013] lines 6-12, The measurement may be referred to as "fitness." For example, with regards to searching for an optimal configuration, a candidate configuration may be modified in a random manner (i.e., mutated) with the resulting configuration evaluated to determine how well the configuration allocates resources; [0017] lines 6-10, characterization of the fitness, or degree of optimization, of assigning operations to resources based on the current configuration A. The relationship between a configuration and its objective value indicates the balance of the load among the resources).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton, Vemuri, Hu, Berstis and Tayal with Doris because Doris’s teaching of the assignment is based on the fitness/measurement of the balance of the load among the resources would have provided Hilton, Vemuri, Hu, Berstis and Tayal’s system with the advantage and capability to improve the resource utilization which improving system efficiency and performance. 


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hilton, Vemuri, Hu, Berstis and Tayal, as applied to claim 1 above, and further in view of Gabriner et al. (US Patent 5,848,403).
Gabriner was cited in the previous Office Action. 

As per claim 6, Hilton, Vemuri, Hu, Berstis and Tayal teach the invention according to claim 1 above. Hilton, Vemuri, Hu, Berstis and Tayal fail to specifically teach wherein the certain criteria includes a predetermined number of iterations.

However, Gabriner teaches wherein the certain criteria includes a predetermined number of iterations (Gabriner, Col 6, lines 26-33, Finally, the GA scheduling system checks to determine if a finish condition has occurred, step 116. A finish condition can be based on a schedule being produced which meets or exceeds a predetermined threshold for fitness, such as a schedule which schedules all the tasks to be completed within a predetermined time limit. Other possible finish conditions include a number of times the GA system has cycled, for example one thousand times (as predetermined number of iterations)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton, Vemuri, Hu, Berstis and Tayal with Gabriner because Gabriner’s teaching of the finishing condition as one thousand times would have provided Hilton, Vemuri, Hu, Berstis and Tayal’s system with the advantage and capability to enable the system to find a best solution with a predetermined time which preventing system overflow. 

As per claim 8, Hilton, Vemuri, Hu, Berstis and Tayal teach the invention according to claim 1 above. Hilton, Vemuri, Hu, Berstis and Tayal fail to specifically teach wherein the certain criteria includes improvement less than a predetermined threshold from one iteration to another iteration.

However, Gabriner teaches wherein the certain criteria includes improvement less than a predetermined threshold from one iteration to another iteration (Gabriner, Col 6, lines 28-35, A finish condition can be based on a schedule being produced which meets or exceeds a predetermined threshold for fitness, such as a schedule which schedules all the tasks to be completed within a predetermined time limit. Other possible finish conditions include a number of times the GA system has cycled, for example one thousand times, or determining that the schedule fitness has not improved at all over the last N cycles (as no improvement over the last N cycles, and as well as less than the predetermined threshold, since if the predetermined threshold is meet or exceed, it will be finished)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton, Vemuri, Hu, Berstis and Tayal with Gabriner because Gabriner’s teaching of determining that the schedule fitness has not improved at all over the last N cycles (as no improvement over the last N cycles, and as well as less than the predetermined threshold, since if the predetermined threshold is meet or exceed) would have provided Hilton, Vemuri, Hu, Berstis and Tayal’s system with the advantage and capability to enable the system to easily determining whether the best solution is identified which improving the system efficiency.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hilton, Vemuri, Hu, Berstis and Tayal, as applied to claim 1 above, and further in view of Daniel (US Pub. 2020/0261997 A1).
Daniel was cited in the previous Office Action.

As per claim 9, Hilton, Vemuri, Hu, Berstis and Tayal teach the invention according to claim 1 above. Hilton, Vemuri, Hu, Berstis and Tayal fail to specifically teach wherein the machine learning algorithm is an evolutionary algorithm.

However, Daniel teaches wherein the machine learning algorithm is an evolutionary algorithm (Daniel, [0090] lines 8-15, machine learning (ML) algorithms may be developed (e.g., trained) using at least one of a linear regression technique…a genetic algorithm, an evolutionary algorithm).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton, Vemuri, Hu, Berstis and Tayal with Daniel because Daniel’s teaching of machine learning algorithm is an evolutionary algorithm would have provided Hilton, Vemuri, Hu, Berstis and Tayal’s system with the advantage and capability to allow the system to updating the resource allocations every time when the allocation is needed in order to train the machine learning to find the best solution for the resource allocation which improving the system performance and efficiency.  

As per claim 10, Hilton, Vemuri, Hu, Berstis and Tayal teach the invention according to claim 1 above. Hilton, Vemuri, Hu, Berstis and Tayal fail to specifically teach wherein the unsupervised machine learning is a genetic algorithm.

However, Daniel teaches wherein the unsupervised machine learning is a genetic algorithm (Daniel, [0090] lines 8-15, machine learning (ML) algorithms may be developed (e.g., trained) using at least one of a linear regression technique…a genetic algorithm, an evolutionary algorithm).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton, Vemuri, Hu, Berstis and Tayal with Daniel because Daniel’s teaching of machine learning algorithm is a genetic algorithm would have provided Hilton, Vemuri, Hu, Berstis and Tayal’s system with the advantage and capability to allow the system to optimizing the resource allocation which improving the system resource utilization.


Claims 11, 13, 17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hilton et al. (US Patent. 10,599,471 B1) in view of Chao et al. (US Pub. 2017/0308806 A1) and further in view of Hu et al. (US Pub. 2018/0255122 A1), Berstis et al. (US Pub. 2006/0218551 A1) and Tayal et al. (US Pub. 2019/0020555 A1).
Hilton, Chao, Berstis and Tayal were cited in the previous Office Action.

As per claim 11, Hilton teaches the invention substantially as claimed including A computer-implemented method, the method comprising:
randomly assigning, by at least one processor, a set including a plurality resources from a plurality of resources to a plurality of projects to form resources assignment solution (Hilton, Fig. 2, 213 schedule plan (as resources assignment), 231 project 1, 234 project 2, 224 compute resource, processor 1, cluster 2 computer 3 (as a set including a plurality of resources); Fig. 9, 914 processor subsystem; Abstract, lines 4-5, The genetic algorithm evolves a computation-to -compute resource mapping; lines 8-9, A set of scheduling plans are randomly created; Col 2, lines 31-33, A genome represents a scheduling plan comprising a permutation of [project, compute resource] mappings. Scheduling plans may be created randomly at first); 
determining, by the at least one processor, a score associated with the resource assignment solution, wherein the score is indicative of fitness of the resource assignment solution (Hilton, Fig. 3, 360 fitness function; Fig. 9, 914 processor subsystem Abstract, lines 8-11, A set of scheduling plans are randomly created and then evaluated and assigned a fitness value (as determining a score) based on the ability to meet a set of weighted objectives); 
repeating, by the at least one processor, the random assigning of a set of resources from the plurality of resource to the plurality of projects to form an resource assignment solution and the determining of the score associated with the resource assignment solution a number of times to form a set of solutions, each solution in the set of solutions having a respective score associated therewith (Hilton, Fig. 2, 211, 212, 213 schedule plan 1-n; Fig.4, 416 Apply fitness function to each scheduling plan to determine fitness score; Fig. 9, 914 processor subsystem Abstract, lines 8-11, A set of scheduling plans (as set of solutions) are randomly created and then evaluated and assigned a fitness value (as determining a score) based on the ability to meet a set of weighted objectives (as repeating random assignment and determining the score to form a set of solutions (set of scheduling plans); Col 2, lines 31-33, A genome represents a scheduling plan comprising a permutation of [project, compute resource] mappings. Scheduling plans may be created randomly at first (as the mapping/assignment of the plurality of resource to the plurality of projects to form random resource assignment solution); also see Col 7, lines 18-19, multiple scheduling plans 200 for assigning projects to compute and data resources); 
selecting, by the at least one processor, a subset of the set of solutions to form a subset solutions based on the scores of the plurality of resource assignment solutions over the number of times (Hilton, Fig. 4, 412, select at least two scheduling plans (as subset of the set of solutions); Fig. 9, 914 processor subsystem Abstract, lines 9-14, evaluated and assigned a fitness value based on the ability to meet a set of weighted objectives. Scheduling plans having desirable fitness values are selected as parents to procreate one or more new scheduling plans); 
creating, by the at least one processor, additional solutions by changing resources assignments within the subset solutions, the changing of resource assignments within the subset of solutions includes swapping the resource assignments (Hilton, Fig. 4, 414, create a new scheduling plan including computation assignments from the selected scheduling plans; Abstract, lines 12-14, Scheduling plans having desirable fitness values are selected as parents to procreate one or more new scheduling plans (as additional solutions); Col 8, lines 50-65, Table 1, see portion SP1B [3] =38, [4] =2, SP2B [2] =15, [4] =3; child1 SP2B [3] =15 [4] =3, child2 SP1B[3] =38, [4] =2 (SP1B [1], [4] and SP1B[3], [4] within two child are swapped); Col 8, lines 39-41, For each pair of parents selected, Procreation Module 330 creates two child plans using a portion of one parent's plan and a portion of the other parent's plan; Col 8, line 66- Col 9 line 6, a first parent assigns project ID 7 to resource 1, project ID 6 to resource 2, project 38 to resource 3 and project ID 2 to resource 4. Similarly, the second parent assigns project ID's (38, 2, 15, and 3) respectively. The split point (also known as the crossover point) is selected as 2, dividing each parent in two parts (1 . . . 2) and (3 . . . 4) (as changing resource assignments within the subset solutions including swapping resource assignments). Also see Col 8, lines 50-64 Table 1; and Col 13, lines 51-55, an entirely new scheduling plan can be evolved independent of the currently executing plan. Even projects already executing may be assigned to a compute resource by the newly evolved plan, and the new plan may include migrating a project from one compute resource to another (as swapping); 
determining, by the at least one processor, scores associated with the additional solutions (Hilton, Fig. 4, 416, Apply fitness function to each scheduling plan to determine fitness score; Fig. 9, 914 processor subsystem Col 10, lines 25-26, the newly created plans (as additional solutions) are evaluated to determine a fitness value); 
repeating, by the at least one processor, the selecting, the creating, and the determining scores for further additional solutions, based on the scores of the plurality of resource assignments, until a certain criteria is met (Hilton, Fig. 4, 412, select, 414 create a new scheduling plan, 416 apply fitness function, 418 convergence, No back to 412, 414 and 416 (repeated, selecting, creating and determining); Fig. 9, 914 processor subsystem Abstract, lines 11-16, Scheduling plans having desirable fitness values are selected as parents to procreate one or more new scheduling plans, each new plan inheriting resource mappings from at least two parents. This evolutionary process is repeated until the fitness values across scheduling plans converge or a time threshold is exceeded); and 
finalizing, by the at least one processor, assigning the plurality of resources to the plurality of projects by selecting a solution from a latest set of solutions of the further additional solutions when the certain criteria is met, wherein the selecting the solution is based on a determined respective score associated with the further additional solutions when the certain criteria is met (Hilton, Fig. 4, 418, Convergence, YES (as certain criteria is met) to 420 choose a scheduling plan having the best fitness score, 422 provision computation resources to projects according to the chosen scheduling plan; Fig. 9, 914 processor subsystem Abstract, line 16-17, At the end of evolution, a scheduling plan with the best assigned value is chosen for scheduling).

Hilton fails to specifically teach when assigning a plurality of resources, it is assigning a plurality of accounts to a plurality of representatives to form account assignment.

However, Chao teaches assigning a plurality of accounts to a plurality of representatives to form account assignment (Chao, [0007] lines 8-11, the individual members of the sales team (commonly referred to as sales representatives)--are allocated or assigned to the various customer accounts of the business organization; [0131] lines 3-7, user interface 400 is generated for a particular sales representative (named "Sales Rep #1") and lists a set of organizations (or " accounts") 410 that have been assigned to the particular sales representative).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton with Chao because Chao’s teaching of assigning/allocating the accounts to different representatives would have provided Hilton’s system with the advantage and capability to apply the resource management technique into accounts and representatives allocation which improving the overall user experience. 

Both Hilton and Chao fail to specifically teach when randomly assigning a set including a plurality accounts from a plurality of accounts, it is randomly assigning a set including a plurality accounts to each of a plurality of representatives.

However, Hu teaches when randomly assigning a set including a plurality accounts from a plurality of accounts, it is randomly assigning a set including a plurality accounts to each of a plurality of representatives (Hu, [0081] lines 5-7, the number of resource units to allocate to a task is randomly generated; [0060] lines 13-17, It will be appreciated that any formula may be selected for calculating the scores associated with the tasks, and that the score provides a metric for comparing the execution of different tasks using different numbers of resource units (please notes: accounts and representatives were taught by Chao)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton and Chao with Hu because Hu’s teaching of randomly assigning the resource units to different one of the task (as assigning to each one of a plurality of requesters) and determining the scores for the execution of the tasks would have provided Hilton and Chao’s system with the advantage and capability to allow the system to be able to determining the most optimized resource assignments among the different tasks based on the score in order to optimizing the further resource allocation (see Hu, Abstract). 

Hilton, Chao and Hu fail to specifically teach when swapping hardware/software resource assignments within the subset of solutions, it is randomly swapping the sets of accounts in the account assignments and that is between the plurality of representatives within the subset solutions, including at least one of (i) randomly swapping sets of accounts between different representatives within a same solution and (ii) randomly swapping sets of accounts between different representatives from a different solution.

However, Berstis teaches when swapping hardware/software resource assignments within the subset of solutions, it is randomly swapping the sets of accounts in the account assignments and that is between the plurality of representatives within the subset solutions, including at least one of (i) randomly swapping sets of accounts between different representatives within a same solution and (ii) randomly swapping sets of accounts between different representatives from a different solution (Berstis, Fig. 3, 330 assign resources to each job, 340, 350 optimize schedule, 360, New plan yes back to 310; Abstract, lines 5-13, During the planning process…jobs then are assigned resources and scheduled first…The resources assigned to the most problematic jobs then are changed iteratively to determine if the plan improves; [0030] lines 1-20, randomly selects N job pairs from the ranked job list…then switches the assigned resources between job pairs (885), and evaluates modified schedule's fitness (820-870). If the schedule fitness does not improve, then JSP 200 restores the original resource assignment (890). Otherwise, the modified resource assignment replaces the original (895)…If the schedule's fitness does not improve, then JSP 200 restores the concurrent schedule. Otherwise, the serial schedule replaces the concurrent schedule. JSP 200 continuously repeats this process of switching resources and timing and re-evaluating the modified schedule's fitness for the next N pair of jobs in the ranked list, as time permits (as swapping resources between different requestors/jobs within a same solution (i.e., plan/ranked job list), please notes, accounts and representative were taught by Chao)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton, Chao and Hu with Berstis because Berstis’s teaching of switching/swapping the resources and job assignment until the fitness value is improved would have provided Hilton, Chao and Hu’s system with the advantage and capability to allow the system to selecting a best fit resource assignment which improving the system performance and efficiency. 

Hilton, Chao, Hu and Berstis fail to specifically teach machine learning algorithm instructions, and wherein the selecting is based on the machine learning algorithm instructions of the scores.

However, Tayal teaches machine learning algorithm, and wherein the selecting is based on the machine learning algorithm of the scores (Tayal, [0028] lines 1-14, Proposed herein is an analytics algorithm based on unsupervised machine learning techniques (e.g. reinforcement learning and neural networks) to calculate the health of the fabric using collected temporal and spatial data of various fabric elements. Generally, the concept includes obtaining information about a number of different parameters associated with a compute environment which are useful for making scheduling decisions. The concept includes computing or generating a health score for one or more elements or resources using a machine learning technique that enables an algorithm to assign weights dynamically (or statically in one aspect) to one or more parameters to yield weighted components, and then using the weighted components to make scheduling decisions for workload).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton, Chao, Hu and Berstis with Tayal because Tayal’s teaching of using machine learning techniques for scheduling the workload based on the health score of the resources would have provided Hilton, Chao, Hu and Berstis’s system with the advantage and capability to improving the resource utilization and the workload scheduling efficiency. 

As per claim 13, Hilton, Chao, Hu, Berstis and Tayal teach the invention according to claim 11 above. Hilton further teaches assigning, by the at least one processor, a set of resources from another plurality of resources to a subset of projects of the plurality of projects, wherein the assigning the another plurality of resources to the subset of projects remains unchanged until the certain criteria is met (Hilton, Col 8, lines 50-65, Table 1,  see portion SP1 [1] =7, [2] =6, and child1, SP1A [1] =7, [2] =6 (the assigned another plurality of hardware/software resources to the subset of project remains unchanged; Col 10, lines 30-34, If convergence has been reached, then in Step 420, one of the plans from the store is selected for directing the provisioning of compute resources to projects. In Step 422, the plan is used for provisioning [Examiner noted: the plurality of hardware/software resources (portion) to the subset of projects remains unchanged and if the convergence has been reached. Therefore, the subset of projects remains unchanged until the certain criteria is met]; also see Col 9, lines 25-35, SP[1] =7, [2] = 6, and child1 [1] =7 and [2] = 6 (unchanged)). In addition, Hu teaches randomly assigning a set of resource (Hu, [0081] lines 5-7, the number of resource units to allocate to a task is randomly generated; [0060] lines 13-17, It will be appreciated that any formula may be selected for calculating the scores associated with the tasks, and that the score provides a metric for comparing the execution of different tasks using different numbers of resource units).
Further, Chao teaches the resource is accounts and assigning accounts to representatives (Chao, [0007] lines 8-11, the individual members of the sales team (commonly referred to as sales representatives)--are allocated or assigned to the various customer accounts of the business organization; [0131] lines 3-7, user interface 400 is generated for a particular sales representative (named "Sales Rep #1") and lists a set of organizations (or " accounts") 410 that have been assigned to the particular sales representative). 

As per claim 17, Hilton, Chao, Hu, Berstis and Tayal teach the invention according to claim 11 above. Hilton further teaches wherein the certain criteria includes a system time out (Hilton, Col 10, lines 5-11, Convergence is tested against the new set of scheduling plans as before, and a best plan may be selected and provided to the master 135 when convergence is achieved. Otherwise, a cycle of procreation, testing, and discarding may continue until convergence is reached or evolution time has elapsed; also see Col 2, lines 47-49, selecting ends when the fitness values converge to within an interval of each other, or when an allocated computation time runs out).

As per claim 19, Hilton, Chao, Hu, Berstis and Tayal teach the invention according to claim 11 above. Tayal further teaches wherein the machine learning algorithm is an unsupervised machine learning algorithm (Tayal, [0028] lines 1-14, Proposed herein is an analytics algorithm based on unsupervised machine learning techniques (e.g. reinforcement learning and neural networks) to calculate the health of the fabric using collected temporal and spatial data of various fabric elements. Generally, the concept includes obtaining information about a number of different parameters associated with a compute environment which are useful for making scheduling decisions. The concept includes computing or generating a health score for one or more elements or resources using a machine learning technique that enables an algorithm to assign weights dynamically (or statically in one aspect) to one or more parameters to yield weighted components, and then using the weighted components to make scheduling decisions for workload).

As per claim 22, Hilton, Chao, Hu, Berstis and Tayal teach the invention according to claim 11 above. Tayal further teaches wherein the method further comprises receiving a user input, wherein the user input is used in determining the score (Tayal, Fig. 6, 612, Researcher defines project description through user interface; Col 2, lines 24-37, a user of the platform may wish to minimize cost and/or execution time. A fitness function may be used to evaluate a scheduling plan so that the better the fitness value for a plan, the more optimized the plan is for the one or more desired objectives…genome represents a scheduling plan comprising a permutation of [project, compute resource] mappings. Scheduling plans may be created randomly at first and assigned a fitness value based on the fitness value assigned by the fitness function. The best scoring scheduling plans are selected to generate additional plans [Examiner noted: user input defines project and the score is determined based on the project and resource mapping, therefore, the user input is used in determining the score]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hilton, Chao, Hu, Berstis and Tayal, as applied to claim 11 above, and further in view of Doris (US Pub. 2007/0276718 A1).
Doris was cited in the previous Office Action.

As per claim 12, Hilton, Chao, Hu, Berstis and Tayal teach the invention according to claim 11 above. Hilton teaches wherein the score indicative of fitness of the assignment is based on distance associated with resources and projects (Hilton, Col 17, lines 31-43, claim 5, the plurality of characteristics of a compute resource includes a plurality of: cost of using a compute resource, or cost of accessing data; and time to complete computation based on processor speed, or network bandwidth; Col 10, lines 28-31, a test is performed to determine whether the scheduling plans have converged; that is, whether the distance between fitness values across the current set of scheduling plans is within a predefined threshold). In addition, Chao teaches accounts and the plurality of representatives, and the assignment is based on expertise of respective representative (Chao, [0007] lines 8-11, the individual members of the sales team (commonly referred to as sales representatives)--are allocated or assigned to the various customer accounts of the business organization; [0028] lines 1-7, each account in account database 132 includes an entity profile, each provided by a different entity. If the entity is a user, then a profile for the entity may include…one or more current and/or previous job titles, a list of skills (as expertise); [0131] lines 3-7, user interface 400 is generated for a particular sales representative (named "Sales Rep #1") and lists a set of organizations (or " accounts") 410 that have been assigned to the particular sales representative), and account value (Chao, [0136] lines 1-5, In addition to set of accounts 410 and the associated attribute values, user interface 400 includes other metrics, such as tier 1 accounts 420, high IPS director level members 422, high IPS subscribers 424, and total size-of-prize 426; [0137] lines 1-7, Tier 1 (as account value) accounts 420 indicates a number of organizations that are associated with a relatively high OPS (or "APS" for account propensity score), such as greater than 0.83 on a 0-to-1 scale). Such organizations are referred to as "Tier 1" accounts. In this example, the user for which user interface 400 is generated has been assigned 36 Tier 1 accounts). 

Hilton, Chao, Hu, Berstis and Tayal fail to specifically teach the score indicative of fitness of the assignment is based on a balance of work between the plurality of representatives.

However, Doris teaches the score indicative of fitness of the assignment is based on a balance of work between the plurality of representatives (Doris, [0013] lines 6-12, The measurement may be referred to as "fitness." For example, with regards to searching for an optimal configuration, a candidate configuration may be modified in a random manner (i.e., mutated) with the resulting configuration evaluated to determine how well the configuration allocates resources; [0017] lines 6-10, characterization of the fitness, or degree of optimization, of assigning operations to resources based on the current configuration A. The relationship between a configuration and its objective value indicates the balance of the load among the resources (representatives was taught by Chao)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton, Chao, Hu, Berstis and Tayal with Doris because Doris’s teaching of the assignment is based on the fitness/measurement of the balance of the load among the resources would have provided Hilton, Chao, Hu, Berstis and Tayal’s system with the advantage and capability to improve the resource utilization which improving system efficiency and performance. 


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hilton, Chao, Hu, Berstis and Tayal, as applied to claim 11 above, and further in view of Gabriner et al. (US Patent 5,848,403).
Gabriner was cited in the previous Office Action.

As per claim 16, Hilton, Chao, Hu, Berstis and Tayal teach the invention according to claim 11 above. Hilton, Chao, Hu, Berstis and Tayal fail to specifically teach wherein the certain criteria includes a predetermined number of iterations.

However, Gabriner teaches wherein the certain criteria includes a predetermined number of iterations (Gabriner, Col 6, lines 26-33, Finally, the GA scheduling system checks to determine if a finish condition has occurred, step 116. A finish condition can be based on a schedule being produced which meets or exceeds a predetermined threshold for fitness, such as a schedule which schedules all the tasks to be completed within a predetermined time limit. Other possible finish conditions include a number of times the GA system has cycled, for example one thousand times (as predetermined number of iterations).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton, Chao, Hu, Berstis and Tayal with Gabriner because Gabriner’s teaching of the finishing condition as one thousand times would have provided Hilton, Chao, Hu, Berstis and Tayal’s system with the advantage and capability to enable the system to find a best solution with a predetermined time which preventing system overflow. 

As per claim 18, Hilton, Chao, Hu, Berstis and Tayal teach the invention according to claim 11 above. Hilton, Chao, Hu, Berstis and Tayal fail to specifically teach wherein the certain criteria includes improvement less than a predetermined threshold from one iteration to another iteration.

However, Gabriner teaches wherein the certain criteria includes improvement less than a predetermined threshold from one iteration to another iteration (Gabriner, Col 6, lines 28-35, A finish condition can be based on a schedule being produced which meets or exceeds a predetermined threshold for fitness, such as a schedule which schedules all the tasks to be completed within a predetermined time limit. Other possible finish conditions include a number of times the GA system has cycled, for example one thousand times, or determining that the schedule fitness has not improved at all over the last N cycles (as no improvement over the last N cycles, and as well as less than the predetermined threshold, since if the predetermined threshold is meet or exceed, it will be finished)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton, Chao, Hu, Berstis and Tayal with Gabriner because Gabriner’s teaching of determining that the schedule fitness has not improved at all over the last N cycles (as no improvement over the last N cycles, and as well as less than the predetermined threshold, since if the predetermined threshold is meet or exceed) would have provided Hilton, Chao, Hu, Berstis and Tayal’s system with the advantage and capability to enable the system to easily determining whether the best solution is identified which improving the system efficiency.


Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hilton, Chao, Hu, Berstis and Tayal, as applied to claim 11 above, and further in view of Daniel (US Pub. 2020/0261997 A1).
Daniel was cited in the previous Office Action.

As per claim 20, Hilton, Chao, Hu, Berstis and Tayal teach the invention according to claim 11 above. Hilton, Chao, Hu, Berstis and Tayal fail to specifically teach wherein the machine learning algorithm is an evolutionary algorithm.

However, Daniel teaches wherein the machine learning algorithm is an evolutionary algorithm (Daniel, [0090] lines 8-15, machine learning (ML) algorithms may be developed (e.g., trained) using at least one of a linear regression technique…a genetic algorithm, an evolutionary algorithm).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton, Chao, Hu, Berstis and Tayal with Daniel because Daniel’s teaching of machine learning algorithm is an evolutionary algorithm would have provided Hilton, Chao, Hu, Berstis and Tayal’s system with the advantage and capability to allow the system to updating the resource allocations every time when the allocation is needed in order to train the machine learning to find the best solution for the resource allocation which improving the system performance and efficiency.  

As per claim 21, Hilton, Chao, Hu, Berstis and Tayal teach the invention according to claim 11 above. Hilton, Chao, Hu, Berstis and Tayal fail to specifically teach wherein the machine learning algorithm is a genetic algorithm.

However, Daniel teaches wherein the machine learning algorithm is a genetic algorithm (Daniel, [0090] lines 8-15, machine learning (ML) algorithms may be developed (e.g., trained) using at least one of a linear regression technique…a genetic algorithm).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Hilton, Chao, Hu, Berstis and Tayal with Daniel because Daniel’s teaching of machine learning algorithm is a genetic algorithm would have provided Hilton, Chao, Hu, Berstis and Tayal’s system with the advantage and capability to allow the system to optimizing the resource allocation which improving the system resource utilization.


Response to Arguments
In the remark applicant’s argue in substance: 
(a). Regarding the claimed aspect(s) of "creating additional solutions by changing hardware/software resource assignments within the subset of solutions…includes randomly swapping the sets of hardware/software resources in the hardware/software resource assignments within the subset of solutions between the plurality of requesters of hardware/software resources within the subset solutions, including at least one of (i) randomly swapping sets of hardware/software resources between different requestors within a same solution and (ii) randomly swapping sets of hardware/software resources between different requestors from a different solution", Applicant respectfully submits that Hilton, alone or in combination with the other references in the FOA, does not disclose or even suggest creating the claimed "additional solutions" by the random swapping recited in amended claim 1.

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), Examiner would like to point out that Hilton teaches a mechanism that creating project scheduling plan including different assignments for different projects with different compute resource (see Hilton, Fig. 2, 213 schedule plan (as resources assignment solution), 231 project 1, 234 project 2, 224 compute resource; Abstract, lines 4-5; lines 8-9, A set of scheduling plans are randomly created; Col 2, lines 31-33, Scheduling plans may be created randomly at first; also see Col 7, lines 18-19, multiple scheduling plans 200 for assigning projects to compute and data resources), after initial assignment, Hilton’s system will create a new scheduling plan including computation assignments from the selected scheduling plans, and this additional new scheduling plan including swapping the resource assignments within the selected scheduling plans (see Hilton Fig. 4, 414, create a new scheduling plan including computation assignments from the selected scheduling plans; Abstract, lines 12-14, Scheduling plans having desirable fitness values are selected as parents to procreate one or more new scheduling plans (as additional solutions); Col 8, lines 50-65, Table 1, see portion SP1B [3] =38, [4] =2, SP2B [2] =15, [4] =3; child1 SP2B [3] =15 [4] =3, child2 SP1B[3] =38, [4] =2 (SP1B [1], [4] and SP1B[3], [4] within two child are swapped); Col 8, lines 39-41, For each pair of parents selected, Procreation Module 330 creates two child plans using a portion of one parent's plan and a portion of the other parent's plan; Col 8, line 66- Col 9 line 6, a first parent assigns project ID 7 to resource 1, project ID 6 to resource 2, project 38 to resource 3 and project ID 2 to resource 4. Similarly, the second parent assigns project ID's (38, 2, 15, and 3) respectively. The split point (also known as the crossover point) is selected as 2, dividing each parent in two parts (1 . . . 2) and (3 . . . 4); Also see Col 8, lines 50-64 Table 1; and Col 13, lines 51-55, an entirely new scheduling plan can be evolved independent of the currently executing plan. Even projects already executing may be assigned to a compute resource by the newly evolved plan, and the new plan may include migrating a project from one compute resource to another (as swapping)).

As cited above, the creation of the new scheduling plan of Hilton merely does not recites randomly swapping sets of hardware/software resources between different requestors within a same solution but rather swapping the resources between different projects. 
However, Berstis teaches randomly swapping the sets of hardware/software resources in the hardware/software resource assignments and that is between the plurality of requesters of hardware/software resources within the subset solutions, including at least one of (i) randomly swapping sets of hardware/software resources between different requestors within a same solution and (ii) randomly swapping sets of hardware/software resources between different requestors from a different solution (see Berstis, Fig. 3, 330 assign resources (as including set of hardware/software resources) to each job, 340, 350 optimize schedule, 360, New plan yes back to 310; Abstract, lines 5-13, During the planning process…jobs then are assigned resources and scheduled first…The resources assigned to the most problematic jobs then are changed iteratively to determine if the plan improves; [0030] lines 1-20, randomly selects N job pairs from the ranked job list…then switches the assigned resources between job pairs (885), and evaluates modified schedule's fitness (820-870). If the schedule fitness does not improve, then JSP 200 restores the original resource assignment (890). Otherwise, the modified resource assignment replaces the original (895)…If the schedule's fitness does not improve, then JSP 200 restores the concurrent schedule. Otherwise, the serial schedule replaces the concurrent schedule. JSP 200 continuously repeats this process of switching resources and timing and re-evaluating the modified schedule's fitness for the next N pair of jobs in the ranked list, as time permits). That is, randomly swapping hardware/software resources between different requestors/jobs within a same solution (i.e., plan/ranked job list), because the job pairs with associated assigned set of resources are randomly selected, therefore, the sets of hardware/software resources are randomly selected and swapped.
Thus, the combination of Hilton, Vemuri, Hu, Berstis and Tayal clearly teaches creating the claimed "additional solutions" by the random swapping recited in amended claim 1.

For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195